 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIA SANCHEZ,                                    No. 2:18-CV-0596-DMC
12                       Plaintiff,
13            v.                                        ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Pursuant to the parties’ stipulation, plaintiff is awarded $7,900 in fees and

19   expenses under the Equal Access to Justice Act, such fees and expenses to be paid in accordance

20   with the stipulation.

21                  IT IS SO ORDERED.

22

23   Dated: August 22, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       1
